DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16 and 18 are objected to because of the following informalities:  
- Claim 16, line 1, “may” should read --can--
- Claim 18, line 8, “LED” should read --light emitting diode (LED)--
- Claim 18, line 20, “USB” should read --Universal Serial Bus (USB)--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 2, it is unclear what is meant by the external frame being fixed and not repositionable because the claim is not recited in relation to any claimed structure, and the specification does not appear to describe what the external frame is fixed to.  Appropriate correction is required.

In regards to claim 18, it is unclear what is meant by the recitation, “…the length is greater than the height when the movable cabinet is in the closed position”, because it appears the length and height of the frame (107) is independent from the position of the movable cabinet, and it is unclear if the height includes the height includes the height of the movable cabinet.  Appropriate explanation or correction is required.
Claims 19 and 20 are rejected based on their respective dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scime et al. (US Pat. No. 3,443,850).
In regards to claim 1, Scime teaches a concealable firearm cabinet comprising: an external frame (14) sized and configured to conceal an inner cabinet (16); the inner cabinet being movable between a first position and a second position, wherein the inner cabinet comprises a first drawer and a second drawer (22); an actuator (34) for repositioning the inner cabinet between the first position and the second position; and a control (41) for activating the actuator.

In regards to claim 3, Scime teaches the inner cabinet (16) is concealed within the external frame (14) when the inner cabinet is in the first position (e.g.; in Fig. 3).
In regards to claim 4, Scime teaches at least a portion of the inner cabinet (16) is not concealed within the external frame (14) when the inner cabinet is in the second position (e.g.; in Fig. 1).
In regards to claim 9, Scime teaches the actuator is an electric lift (Page 1, Col 2, Lines 53-58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scime et al. (US Pat. No. 3,443,850) in view of Mayer (US Pat. No. 9,578,963 B2).
In regards to claim 5, Scime does not particularly teach the second drawer is perpendicular to the first drawer.  Mayer teaches a cabinet having a second drawer (850, Fig. 9) perpendicular to a first drawer (810).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Scime’s cabinet to have the second drawer perpendicular to the first drawer as taught by Mayer.  The motivation would have been for the purpose of providing a design or arrangement of any variety as taught by Scime (Col 2, Lines 27-30).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scime et al. (US Pat. No. 3,443,850) in view of Lambert (US Pub. No. 2003/0205951 A1).
In regards to claim 6, Scime does not teach the control is one of a key fob, a remote control, or a smart application.  Lambert teaches a retractable cabinet, wherein the retraction means (16) is activated by a remote control (Para 0032).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Scime’s cabinet such that the control is a remote control as taught by Lambert.  The motivation would have been for the purpose of allowing retraction from a distance as would be ordinarily known by use of a remote control.
Claims 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Scime et al. (US Pat. No. 3,443,850) in view of Cislo (US Pat. No. 4,890,466).
In regards to claims 7 and 8, Scime does not teach an authorization panel (claim 7); and wherein the authorization panel is one of a key pad or biometric reader (claim 8).
Cislo teaches a drawer (Fig. 6) having an authorization panel (24) in the form of a key pad (e.g.; see numbers in Fig. 9; Col 3, Lines 31-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Scime’s cabinet to have one of the drawers including an authorization panel (claim 7); and wherein the authorization panel is a key pad (claim 8) as taught by Cislo.  The motivation would have been for the purpose of limiting access to the contents of the drawer.
In regards to claim 10, Scime does not teach at least one of the first and second drawers comprises a fitted insert.  Cislo teaches a drawer (Fig. 6) having a fitted insert (57).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Scime’s cabinet to include a fitted insert in one of the drawers.  The motivation would have been for the purpose of protecting an item housed in the drawer as taught by Cislo (Col 6, Lines 37-43).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Scime’s cabinet to have an illumination system for illuminating an interior of each of the first drawer and the second drawer.  The motivation would have been for the purpose of seeing any contents therein in darkness as taught by Cislo (Col 6, Lines 22-30).
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scime et al. (US Pat. No. 3,443,850) in view of Mayer (US Pat. No. 9,578,963 B2), Cislo (US Pat. No. 4,890,466) and Lambert (US Pub. No. 2003/0205951 A1).
In regards to claim 12, Scime teaches a gun safety headboard comprising: a frame (14) for housing an internal cabinet (16), the internal cabinet having a first set of drawers (22) that extend parallel to a transverse direction of the frame; and a control system (41) in communication with an actuator (34) within the frame for moving the internal cabinet between a first position and a second position.
Scime does not teach a second set of drawers that extend perpendicular to the transverse direction of the frame; an illumination system positioned within each of the first and second set of drawers, and the control system being wireless.
Mayer teaches a cabinet having a drawers (e.g.; 850, Fig. 9; see also Figs. 19 and 21) perpendicular to the transverse direction of a frame.  Cislo teaches a drawer (Fig. 6) having an illumination system positioned thereon (Col 6, Lines 22-30). Lambert teaches a retractable cabinet, wherein the retraction means (16) is a wireless control system (Para 0032).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a second set of drawers that extend perpendicular to the transverse direction of the frame as 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have an illumination system positioned within each of the first and second set of drawers.  The motivation would have been for the purpose of seeing any contents therein in darkness as taught by Cislo (Col 6, Lines 22-30).
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was mad to have the control system being wireless as taught by Lambert.  The motivation would have been for the purpose of allowing retraction from a distance as would be ordinarily known by use of a remote control.
In regards to claim 13, modified Scime teaches the first position is a closed and concealed position (Fig. 3 of Scime) and the second position is an open and elevated position (Fig. 1 of Scime).
In regards to claims 14 and 15, Scime does not teach an authorization panel (claim 14); and wherein the authorization panel is one of a voice recognition software, a biometric reader or a key pad (claim 15).
Cislo teaches a drawer (Fig. 6) having an authorization panel (24) in the form of a key pad (e.g.; see numbers in Fig. 9; Col 3, Lines 31-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Scime’s cabinet to have one of the drawers including an authorization panel (claim 14); and wherein the authorization panel is a key pad (claim 15) as taught by Cislo.  The motivation would have been for the purpose of limiting access to the contents of the drawer.
In regards to claim 16, modified Scime’s internal cabinet (Scime: 16) may be raised in an incremental fashion from the first position to the second position (e.g.; through threaded rod 36 of Scime).

In regards to claim 18, as best understood with respect to the 112b rejection above, Scime teaches a cabinet for securing a firearm comprising: a frame (14) for housing a movable cabinet (16), wherein the moveable cabinet is repositionable between a closed position and an open position, and further wherein the frame comprises a length in the transverse direction and a height in the longitudinal direction and the length is greater than the height when the movable cabinet is in the closed position; a first set of drawers (22) that are parallel to the transverse direction; and a communication system (41) for repositioning the moveable cabinet between the closed position and the opened position.
Scime does not teach a second set of drawers that are perpendicular to the transverse direction; a plurality of LED lights for providing illumination to each of the first and second set of drawers; at least one USB port; and the communication system being wireless.
Mayer teaches a cabinet having a drawers (e.g.; 850, Fig. 9; see also Figs. 19 and 21) perpendicular to the transverse direction of a frame.  Mayer also teaches a USB port (825).  Cislo teaches a drawer (Fig. 6) having an illumination system positioned thereon (Col 6, Lines 22-30).  Furthermore, LED lights are old and well known in the art as a simple substitution. Lambert teaches a retractable cabinet, wherein the retraction means (16) is a wireless communication system (Para 0032).
It would have been obvious to one of ordinary skill at the time the invention was made to modify Scime’s cabinet to have a second set of drawers that are perpendicular to the transverse direction as taught by Mayer.  The motivation would have been for the purpose of providing a design or arrangement of any variety as taught by Scime (Col 2, Lines 27-30).

Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Scime’s drawers to include a plurality of LED lights for providing illumination to each of the first and second set of drawers.  The motivation would have been for the purpose of seeing any contents therein in darkness as taught by Cislo (Col 6, Lines 22-30)
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the communication system being wireless as taught by Lambert.  The motivation would have been for the purpose of allowing retraction from a distance as would be ordinarily known by use of a remote control.
In regards to claim 19, Scime does not teach the moveable cabinet comprises a surface panel that is repositionable to reveal the first and second set of drawers.
Mayer teaches a surface panel (e.g.; doors 125, 126) repositionable to reveal drawers (e.g.; 810, 850).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Scime’s cabinet to have the moveable cabinet comprising a surface panel that is repositionable to reveal the first and second set of drawers as taught by Mayer.  The motivation would have been for the purpose of enclosing the cabinet when not in use to present a cleaner appearance.
In regards to claim 20, Scime does not teach at least one of an authentication software, a key pad or a biometric panel.
Cislo teaches a drawer (Fig. 6) having a key pad (e.g.; see numbers in Fig. 9; Col 3, Lines 31-45).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for additional racks/cabinets related to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631